UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BARREN,    a/k/a   James    Willie    Jones,    a/k/a   Vincent
Hutchins,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00053-PJM-1)


Submitted:   September 11, 2012            Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Barren, Appellant Pro Se.    Mushtaq Zakir Gunja, Charles
Joseph Peters, Sr., OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David     Barren     appeals      the   district        court’s    order

dismissing without prejudice his motions for full disclosure of

the grand jury minutes and jury list and to compel discovery.

We   have      reviewed    the    record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Barren, No. 8:08-cr-00053-PJM-1 (D. Md.

June 21, 2012).            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented       in   the

materials       before    the     court   and    argument      would    not   aid     the

decisional process.



                                                                              AFFIRMED




                                            2